Citation Nr: 0520685	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of May 
2001, by the Montgomery, Alabama Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective August 11, 2000.  The veteran 
appealed for a higher rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

In February 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in September 
2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  During the course of this appeal the veteran has been 
employed and it is not shown that the PTSD has resulted in 
any significant time lost from work.

3.  The mental health professionals who have evaluated and 
treated the veteran have assigned Global Assessment of 
Functioning (GAF) scores ranging from 55-60, reflecting their 
assessment that the veteran's psychiatric symptoms result in 
moderate difficulty in social and occupational functioning.

3.  The veteran's service-connected PTSD is not manifested by 
symptoms which are comparable to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

VA has informed the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
what information and evidence VA will seek to provide, and 
what information and evidence the claimant is expected to 
provide by way of the statement of the case dated in April 
2002, a letter dated in February 2004, and a supplemental 
statement of the cased dated in September 2004.  The veteran 
has been informed that he should provide any evidence in his 
possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided was not given prior to the first agency of 
original jurisdiction (AOJ or RO) adjudication of the claims, 
the notice was provided prior to the last transfer and 
certification of the case to the Board.  The issue was re-
adjudicated in a September 2004 supplemental statement of the 
case.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in October 2000 and 
June 2004.  The Board finds that the available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

II.  Factual background.

VA progress notes dated in May 2000 reflect that the veteran 
was seen for psychiatric evaluation.  It was noted that he 
had served in Vietnam and faced numerous combat incidents.  
He was unable to talk about his experiences.  He was 
particularly troubled by the fact that when he went on R and 
R to the Philippines, his buddy was killed in a battle.  The 
most troubling aspect was that he had amnesia for his buddy's 
name.  He cried profusely on and off throughout the 
appointment at any mention of his deceased buddy, and the 
fact that he was unable to recall the friend's name.  He was 
chronically anxious and tense.  The impression was chronic 
combat-related PTSD; a GAF score of 55 was assigned.  

The veteran's claim for service connection for PTSD was 
received in August 2000.

The veteran was afforded a VA compensation examination in 
October 2000, at which time he reported serving in Vietnam on 
two separate occasions.  He related that one member of his 
patrol struck some trip wires that set off explosives that 
injured a member of his unit.  The veteran also reported 
being injured by shrapnel in the left eye; his wound was 
cleansed and dressed, and he was sent back to duty.  The 
veteran reported several incidents that caused him distress; 
one such incident occurred when a buddy was killed in 
Vietnam.  The veteran reported several other incidents.  He 
described continuing sleep disturbance, feelings of guilt, 
dreams, anxiety, and irritability.  Following a mental status 
examination, the veteran was given a diagnosis of PTSD; the 
examiner assigned a GAF score of 55.  

Received in March 2001 were copies of notes from a diary kept 
by the veteran to reflect "things that are going on in my 
head and heart," as well as private treatment reports, dated 
from July 1987 to March 2001, reflecting treatment primarily 
for physical disabilities.  Received in April 2001 were 
additional VA progress notes, dated from February 1999 to 
September 2000, reflecting ongoing treatment and evaluation 
for several disabilities.  

During an individual psychotherapy session in May 2002, it 
was noted that the veteran continued to be very distressed 
over the ambiguity in his marital situation.  The pertinent 
diagnosis was PTSD, family disruption not otherwise 
specified, severe.  The veteran was seen in October 2002 for 
medication management and supportive therapy.  He reported 
occasional sleep problems and occasional nightmares related 
to Vietnam.  He also described himself as anxious and high 
strung.  On examination, it was noted that the veteran had 
some pressure with his speech that appeared to be related to 
anxiety.  The assessment was PTSD, with a GAF score of 55.  

The veteran was afforded another VA examination in June 2004, 
at which time he indicated that he had had more sad days in 
the past couple of months.  He noted that the Iraqi War had 
caused a worsening of the PTSD symptoms.  The veteran 
reported difficulty sleeping.  He related that the smell of 
diesel fuel brought back memories and caused an increase of 
PTSD symptoms.  The veteran reported that his wife recently 
left him secondary to his irritability.  He also endorsed 
worsening nightmares and flashbacks.  The veteran further 
noted that he had become socially withdrawn.  He described 
problems with organization and short-term memory.  It was 
noted that the veteran has been married for 30 years, and he 
had two daughters.  It was also noted that the veteran was 
working, with no significant time lost from work.  On mental 
status examination, it was observed that the veteran was 
tearful at times.  His affect was full range but congruent 
with mood.  He was cheerful at times when discussing his 
symptoms.  He was logical and goal directed.  No auditory or 
visual hallucinations were noted.  No suicidal or homicidal 
ideations were noted.  The diagnosis was PTSD, moderate; he 
was assigned a GAF score of 60.  The examiner noted that the 
veteran's symptoms seemed to be worsening.  

Received in September 2004 were VA progress notes, dated from 
May 2001 to July 2004, which show that the veteran continued 
to receive follow up evaluation and treatment for several 
disabilities, including PTSD.  During a clinical visit in 
June 2004, the veteran reported a depressed mood and trouble 
sleeping.  He was easily tearful and tried to avoid watching 
television.  It was noted that the veteran became tearful 
during the session.  His affect was dysphoric.  The 
assessment was PTSD; a GAF score of 58 was assigned.

III.  Legal analysis.

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002) [post-traumatic stress disorder].  He essentially 
contends that his symptoms and resulting impairment are more 
severe than is contemplated by the currently assigned rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation is warranted for 
PTSD that is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2004).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 51 to 60 represents moderate symptoms, 
with moderate difficulty in social and occupational 
functioning.  American Psychiatric Association:  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM-IV). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." 

After careful review of the record in light of the above-
cited criteria, the Board concludes that the criteria for a 
rating in excess of 30 percent for PTSD have not been met 
since August 2000 when service connection was established for 
PTSD.  The Board finds that since the effective date of the 
grant of service connection, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
30 percent rating. 

There are GAF scores of 55, 58 and 60 recorded in medical 
records.  Under the Diagnostic Criteria from DSM-IV, a score 
of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  The 
veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation in excess of 30 percent.  The record 
reflects that the veteran is employed, and has not lost any 
significant time from work.  In his notice of disagreement 
and substantive appeal, the veteran simply stated that he 
felt that the rating should be higher.  As noted above, a 
rating in excess of 30 percent would require symptoms 
comparable to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  No symptoms such as these have been reported 
and his employment history would suggest that no such 
symptoms are present.  In sum, the veteran's PTSD does not 
warrant an evaluation greater than 30 percent under the 
pertinent diagnostic code.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 


ORDER

A rating in excess of 30 percent for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


